Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2699 to 2697.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2697. 

Detailed Action
Response to Amendment
2.	In the amendment was filed 10/27/2021, the Examiner acknowledges the following:
Claims 2, 13, 24, 27 and 30 were amended.
Claims 1, 3 and 14 were previously canceled by Applicant.
Currently, claims 1 – 32 are pending. Claims 1, 3 and 14 were previously canceled by Applicant; therefore, claims 2, 4 – 13 and 15 – 32 are being examined on the merits.


Allowable Subject Matter
3.	Claims 2, 4 – 13 and 15 – 32 (renumbered as 1 – 29) are allowed.
the prior/related art teaches,
	A multi-camera apparatus (Narayanswamy – US 10,523,854 B2 – art from IDS – parent of the instant application) comprising a substrate; and a plurality of discrete and separate heterogeneous camera modules, each discrete and separate heterogeneous camera module comprising a sensor, a filter, a lens, and a lens holder, and each discrete and separate heterogeneous camera module individually and separately attached to the substrate and in a geometric relationship with each other, wherein the plurality of discrete and separate heterogeneous camera modules have a substantially similar photometric response and at least two separate and heterogeneous camera modules have different types of separate image sensor arrays. Additionally, the related art of record discloses a dual-aperture digital camera with auto-focus (AF) for imaging an object or scene (Shabtay – US 2016/0182821 A1 – art from the IDS), comprising a) a first sub-camera that includes a first optics bloc and a color image sensor with a first number of pixels, the first camera operative to provide a color image of the object or scene; b) a second sub-camera that includes a second optics bloc and a clear image sensor having a second number of pixels, the second sub-camera operative to provide a luminance image of the object or scene, wherein the first and second sub-cameras have substantially the same field of view; c) an AF mechanism coupled mechanically at least to the first optics bloc; and d) a camera controller coupled to the AF mechanism and to the two image sensors and configured to control the AF mechanism, to calculate a scaling difference and a sharpness difference between the color and luminance images, the scaling and sharpness differences being due to the AF mechanism, and to process the color and luminance images into a fused 
Even though the prior art teaches some of the features of the current invention such as a multi-camera apparatus comprising a substrate; and a plurality of discrete and separate heterogeneous camera modules, each discrete and separate heterogeneous camera module comprising a sensor, a filter, a lens, and a lens holder, and each discrete and separate heterogeneous camera module individually and separately attached to the substrate (See Narayanswamy) or a dual-aperture digital camera with auto-focus (AF) for imaging an object or scene, comprising a) a first sub-camera that includes a first optics bloc and a color image sensor with a first number of pixels, the first camera operative to provide a color image of the object or scene; b) a second sub-camera that includes a second optics bloc and a clear image sensor having a second number of pixels with IR filters placed between the image sensor and the lens (See Shabtay) or a method for operating an array camera including a plurality of camera modules, the method comprising: applying a different camera environment setting from the other camera modules to at least one of the plurality of camera modules; acquiring images through the plurality of camera modules; combining the acquired images, wherein at least one of the plurality of camera modules includes a lens of a different magnification or type from the other camera modules, wherein the plurality of camera modules include a camera module having a wide angle lens and a camera module having a telephoto lens that are arranged both the first lens relative to the first sensor and the second lens relative to the second sensor, the first IR filter and the second IR filter carried by the lens housing as in claim 13. It also fails to teach a smartphone comprising a multi-camera system including: a printed circuit board substrate; a first camera carried by the printed circuit board substrate, the first camera including a first sensor, a first lens, a first infra-red (IR) filter, and a first lens housing carried by the printed circuit board substrate, the first lens housing to mount the first lens relative to the first sensor, the first lens housing having a first cross-sectional area, the first IR filter carried by the first lens housing, the first camera being a telephoto camera; and a second camera carried by the printed circuit board substrate, the second camera including a second sensor, a second lens, a second IR filter, and a second lens housing carried by the printed circuit board substrate, the second lens housing adjacent the first lens housing, the second lens housing to mount the second lens relative to the second sensor, the second both the first lens relative to the first sensor and the second lens relative to the second sensor as in claim 30.
	Regarding Claim 2, Narayanswamy combined with Shabtay, Lee’735, Davis and Lee’275, fails to explicitly disclose “A smartphone comprising: a battery; a touchscreen; a microphone; a speaker; an accelerometer; global position system (GPS) circuitry; wireless communication circuitry; a processor; memory; and a multi-camera system including: a printed circuit board substrate; a first camera carried by the printed circuit board substrate, the first camera including a first sensor, a first lens, and a first lens housing carried by the printed circuit board substrate, the first lens housing to mount the first lens relative to the first sensor, the first camera being a telephoto camera; and -2-U.S. Application No. 16/730,597 Response to Office Action dated July 27, 2021 a second camera carried by the printed circuit board substrate, the second camera including a second sensor, a second lens, and a second lens housing carried by the printed circuit board substrate, the second lens housing adjacent the first lens housing, the second lens housing to mount the second lens relative to the second sensor, the second camera being a wide angle camera, one of the first lens housing or the second lens housing  is physically larger than the other of the first lens housing  or the second lens housing”. Therefore, as discussed above, claim 2 is allowed over the prior/related art of record.
	In regards to claims 4 – 12: claims 4 – 12 depend directly or indirectly to claim 2 and they require all the limitations of claim 2, which are not taught by the prior at. On the other hand, they add new limitations to claim 2 that are not taught by the prior art either; therefore, claims 4 – 12 are allowable over the prior art for the same reasons as claim 2.
A smartphone comprising: a battery; a touchscreen; a microphone; a speaker; an accelerometer; global position system (GPS) circuitry; -4-U.S. Application No. 16/730,597 Response to Office Action dated July 27, 2021 wireless communication circuitry; a processor; memory; and a multi-camera system including: a substrate; a first camera carried by the substrate, the first camera including a first sensor, a first lens, and a first infra-red (IR) filter, the first camera having a first pixel resolution; a second camera carried by the substrate, the second camera including a second sensor, a second lens, and a second infra-red (IR) filter, the second camera having a second pixel resolution different than the first pixel resolution; and a lens housing carried by the substrate, the lens housing to mount both the first lens relative to the first sensor and the second lens relative to the second sensor, the first IR filter and the second IR filter carried by the lens housing”.  Therefore, as discussed above, claim 13 is allowable over the prior art of record.
In regards to claims 15 – 23: claims 15 – 23 depend directly to claim 13 and they require all the limitations of claim 13, which are not taught by the prior at. On the other hand, they add new limitations to claim 13 that are not taught by the prior art either; therefore, claims 15 – 23 are allowable over the prior art for the same reasons as claim 13.
Regarding Claim 24, Narayanswamy combined with Shabtay, Lee’735, Davis and Lee’275, fails to explicitly disclose “A smartphone comprising: a battery; a touchscreen; a microphone; a speaker; an accelerometer; global position system (GPS) circuitry; wireless communication circuitry; a processor; memory; and a multi-camera system including: a printed circuit board substrate; a first camera carried by the printed circuit board substrate, the first camera including a first sensor, a first lens, a first infra-red (IR) filter, and a first lens housing carried by the printed circuit board substrate, the first lens housing to mount the first lens relative to the first sensor, the first lens housing having a first cross-sectional area, the first IR filter carried by the first lens housing, the first camera being a telephoto camera; and a second camera carried by the printed circuit board substrate, the second camera including a second sensor, a second lens, a second IR filter, and a second lens housing carried by the printed circuit board substrate, the second lens housing adjacent the first lens housing, the second lens housing to mount the second lens relative to the second sensor, the second lens housing having a second cross-sectional area different -7-U.S. Application No. 16/730,597 Response to Office Action dated July 27, 2021 than the first cross-sectional area, the second IR filter carried by the second lens housing, the second camera being a wide angle camera”. Therefore, as discussed above, claim 24 is allowable over the prior art of record.
In regards to claims 25 – 26: claims 24 – 25 depend directly to claim 24 and they require all the limitations of claim 24, which are not taught by the prior at. On the other hand, they add new limitations to claim 24 that are not taught by the prior art either; therefore, claims 25 – 26 are allowable over the prior art for the same reasons as claim 24.
Regarding Claim 27, Narayanswamy combined with Shabtay, Lee’735, Davis and Lee’275, fails to explicitly disclose “A smartphone comprising: a battery; a touchscreen; a microphone; a speaker; an accelerometer; global position system (GPS) circuitry; wireless communication circuitry; a processor; memory; and a multi-camera system including: a printed circuit board substrate; -8-U.S. Application No. 16/730,597 Response to Office Action dated July 27, 2021 a first camera carried by the printed circuit board substrate, the first camera including a first sensor, a first lens, and a first lens housing carried by the printed circuit board substrate, the first lens housing having a first perimeter, the first lens housing to mount the first lens relative to the first sensor, the first camera being a telephoto camera; and a second camera carried by the printed circuit board substrate, the second camera including a second sensor, a second lens, and a second lens housing carried by the printed circuit board substrate, the second lens housing having a second perimeter, the second lens housing adjacent the first lens housing, the second lens housing to mount the second lens relative to the second sensor, the second camera being a wide angle camera, the first and second sensors at least one of wire-bonded to the printed circuit board substrate or soldered to the printed circuit board substrate, one of the first perimeter or the second perimeter being larger than the other of the first perimeter or the second perimeter”. Therefore, as discussed above, claim 27 is allowable over the prior art of record.
	In regards to claims 28 – 29: claims 28 – 29 depend directly to claim 27 and they require all the limitations of claim 27, which are not taught by the prior at. On the other hand, they add new limitations to claim 27 that are not taught by the prior art either; therefore, claims 28 – 29 are allowable over the prior art for the same reasons as claim 27.
Regarding Claim 30, Narayanswamy combined with Shabtay, Lee’735, Davis and Lee’275, fails to explicitly disclose “A smartphone comprising: a battery; a touchscreen; a microphone; a speaker; an accelerometer; global position system (GPS) circuitry; wireless communication circuitry; a processor; memory; and a multi-camera system including: a substrate; a first camera carried by the substrate, the first camera including a first sensor and a first lens, the first camera having a first pixel resolution; a second camera carried by the substrate, the second camera including a second sensor and a second lens, the second camera having a second pixel resolution different than the first pixel resolution, the first and second sensors at least one of wire- bonded to the substrate or soldered to the substrate; and a lens housing carried by the substrate, the lens housing to mount both the first lens relative to the first sensor and the second lens relative to the second sensor”. Therefore, as discussed above, claim 30 is allowable over the prior art of record.
In regards to claims 31 – 32: claims 31 – 32 depend directly to claim 30 and they require all the limitations of claim 30, which are not taught by the prior art. On the other hand, they add new limitations to claim 30 that are not taught by the prior art either; therefore, claims 31 – 32 are allowable over the prior art for the same reasons as claim 30.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. P. Lee et al., US 2019/0297275 A1 – it does not qualify as prior art based on its priority. It  teaches a camera device, comprising: a first imaging section, configured to capture a first image of a scene with a first field of view (FOV); a second imaging section, configured 

Contact
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLY CAMARGO whose telephone number is (571)270-3729.  The examiner can normally be reached on 6:00AM - 10PM, M-F, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 
/MARLY S CAMARGO/Primary Examiner , Art Unit 2697